DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on 03/02/2017. It is noted, however, that applicant has not filed a certified copy of the DE102017104400.0 application as required by 37 CFR 1.55.
Claim Objections
Claims 1 – 9 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, lines 2-3: “at least one delivery device” should read --at least one delivery device,--.
Claim 3, line 3: “or in that” should read --or wherein--.
Claims 2 – 9 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “of the main body, and which delivery device comprises” in line 6. It is not clear if the claimed main body and delivery device are same or different from “at least one main body” and “at least one delivery device” respectively. It is suggested to have the above limitation written as --of the at least one ring-shaped main body, wherein the at least one delivery device comprises--.
Claim 1 recites the limitation “the drive unit” in line 7, 15 and 18. It is not clear if the claimed drive unit is same or different from “at least one drive unit”. It is suggested to have the above limitation written as --the at least one drive unit--.
Claim 1 recites the limitation “which at least one activation element” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. It is suggested to have the above limitation written as --the at least one activation element--.
Claim 1 recites the limitation “the main body” in line 8 and line 16. It is not clear if the claimed main body is same or different from “at least one ring-shaped main body”. It is suggested to have the above limitation written as --the at least one ring-shaped main body--.
Claim 1 recites the limitation “the activation element” in lines 8-9 and line 15. It is not clear if the claimed activation element is same or different from “at least one activation element”. It is suggested to have the above limitation written as --the at least one activation element--.
Claim 1 recites the limitation “designed as a positively locking and/or non-positively locking element” in line 9. It is unclear from the originally filed specification as to what applicant means by the phrases “positively locking and/or non-positively locking element”. Furthermore, it is unclear as to how an element can be a positively and non-positively locking element at the same time. For examination purposes, this limitation is examined as best understood.
Claim 1 recites the limitation “the activation side” in lines 10-11 and 13-14. It is not clear if the claimed activation side is same or different from “an activation side of the main body”. It is suggested to have the above limitation written as --the activation side of the at least one ring-shaped main body--.
Claim 1 recites the limitation “a positively locking and/or non-positively locking connection” in lines 11-12. It is unclear from the originally filed specification as to what applicant means by the phrases “positively locking and/or non-positively locking connection”. Furthermore, it is unclear as to how a connection be a positively and non-positively locking connection at the same time. For examination purposes, this limitation is examined as best understood.
Claim 1 recites the limitation “the drive element” in line 13 and line 14. It is not clear if the claimed drive element is same or different from “at least one drive element”. It is suggested to have the above limitation written as --the at least one drive element--.
Claim 2 recite the limitations “the drive element” and “the activation element” in lines 2-3. It is not clear if the claimed drive element and activation element are same or different from “at least one drive element” and “at least one activation 
Claim 3 recites the limitation “wherein the drive element at least partially engages with play around the activation element, or in that the drive element at least partially engages with play into a positive-locking recess, which is delimited by the activation element, of the activation element” in lines 2-5.
(i) It is not clear if the claimed drive element and activation element are same or different from “at least one drive element” and “at least one activation element” respectively recited in claim 1. It is suggested to have the above limitations written as --the at least one drive element-- and --the at least one activation element--.
(ii) With respect to the language after phrase “or”, i.e. “in that the drive element at least partially engages with play into a positive-locking recess, which is delimited by the activation element, of the activation element”, it is unclear as to what applicant means by the phrase “positive-locking”.
Claim 4 recites the limitation “wherein the activation element is formed as a projection which engages into a corresponding recess of the drive element or which at least partially delimits a positive-locking recess, into which the drive element at least partially engages, of the activation element” in lines 2-5.
(i) It is not clear if the claimed drive element and activation element are same or different from “at least one drive element” and “at least one activation element” respectively recited in claim 1. It is suggested to have the above limitations written as --the at least one drive element-- and --the at least one activation element--.

Claim 5 recite the limitations “the activation element” and “the main body”. It is not clear if the claimed activation element and main body are same or different from “at least one activation element” and “at least one ring-shaped main body” respectively recited in claim 1. It is suggested to have the above limitation written as --the at least one activation element-- and --the at least one ring-shaped main body--.
Claim 6 recite the limitations “the activation element” in line 2, “the activation side of the main body” in line 3, “which connection region” in line 3 and “the direction of the drive element” in lines 4-5 and “the activation side” in line 5. It is not clear if these claimed features are same or different from “at least one” feature(s) recited in claim 1. It is suggested to have the above limitations written as --the at least one activation element--, --the activation side of the at least one ring-shaped main body--, --the connection region--, --a direction of the at least one drive element--, and --the activation side of the at least one ring-shaped main body-- respectively.
Claim 7 recites the limitation “wherein the activation side, as viewed in a cross section of the delivery device running in a plane extending parallel to the drive axis of the drive unit, has a surface profile which differs from a rectilinear profile and which at least substantially corresponds to a surface profile of the delivery surface in a delivery-free state of the delivery surface”.
The claim recites the features “the activation side”, “the delivery device”, “the drive unit” and “the delivery surface”. It is not clear if these claimed features are same or different from “at least one” feature(s) recited in claim 1. It is suggested to have the above limitations written as --the activation side of the at least one ring-shaped main body--, --the at least one delivery device--, --the at least one drive unit--, and --the at least one delivery surface-- respectively.
Claim 8 recites the limitation “wherein the activation side, as viewed in a cross section of the delivery device running in a plane extending parallel to the drive axis of the drive unit, has, other than in a connection region of the activation side at which the activation element is arranged on the activation side, a domed surface which runs parallel to the delivery surface at least in a delivery-free state of the delivery surface”.
The claim recite the features “the activation side”, “the delivery device”, “the drive unit”, “the activation element” and “the delivery surface”. It is not clear if these claimed features are same or different from “at least one” feature(s) recited in claim 1. It is suggested to have the above limitations written as --the activation side of the at least one ring-shaped main body--, --the at least one delivery device--, --the 
Claim 9 recites the limitation “wherein the drive element has a drive surface which faces toward the main body and which, as viewed in a cross section of the drive element running in a plane extending parallel to the drive axis of the drive unit, has a surface profile which differs from a rectilinear profile and which, at least in certain regions, at least substantially corresponds to a surface profile of the delivery surface in a delivery-free state of the delivery surface”.
The claim recite the features “the drive element”, “the main body”, “the drive unit” and “the delivery surface”. It is not clear if these claimed features are same or different from “at least one” feature(s) recited in claim 1. It is suggested to have the above limitations written as --the at least one drive element--, --the at least one ring-shaped main body--, --the at least one drive unit--, and --the at least one delivery surface-- respectively.
Claim 10 recites the limitation “the main body” in line 4, line 7, line 15, line 16 and line 17. It is not clear if the claimed main body is same or different from “at least one ring-shaped main body”. It is suggested to have the above limitation written as --the at least one ring-shaped main body--.
Claim 10 recites the limitation “the activation element” in line 7, lines 13-14 and line 16. It is not clear if the claimed activation element is same or different from “at least one activation element”. It is suggested to have the above limitation written as --the at least one activation element--.
Claim 10 recites the limitation “designed as a positively locking and/or non-positively locking element” in lines 7-8. It is unclear from the originally filed specification as to what applicant means by the phrases “positively locking and/or non-positively locking element”. Furthermore, it is unclear as to how an element be a positively and non-positively locking element at the same time. For examination purposes, this limitation is examined as best understood.
Claim 10 recites the limitation “the delivery side” in line 9. It is not clear if the claimed delivery side is same or different from “a delivery side of the main body”. It is suggested to have the above limitation written as --the delivery side of the at least one ring-shaped main body--.
Claim 10 recites the limitation “a positively locking and/or non-positively locking connection” in lines 9-10. It is unclear from the originally filed specification as to what applicant means by the phrases “positively locking and/or non-positively locking connection”. Furthermore, it is unclear as to how a connection be a positively and non-positively locking connection at the same time. For examination purposes, this limitation is examined as best understood.
Claim 10 recites the limitation “the drive element” in line 11 and line 13. It is not clear if the claimed drive element is same or different from “at least one drive element”. It is suggested to have the above limitation written as --the at least one drive element--.
Claim 10 recites the limitation “a direction pointing away from the delivery side” in line 9 and “the direction pointing away from the activation side” in lines 11-12. It is not clear if applicant intends to claim a direction that points away from delivery side 
Claim 10 recites the limitation “the drive unit” in line 12. There is insufficient antecedent basis for this limitation in the claim. It is suggested to have the above limitation written as --a drive unit--.
Claim 10 recites the limitation “the region” in line 17. There is insufficient antecedent basis for this limitation in the claim. It is suggested to have the above limitation written as --a region--.
Claims 2 – 9 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodgson et al. (US 2017/0114692 – herein after Hodgson).
In reference to claim 1, Hodgson discloses a pump device (1, in fig. 1) for delivering at least one delivery medium (liquid, see title), having at least one drive unit (49) and having at least one delivery device (2) wherein the at least one delivery device (2) comprises (see fig. 3 or fig. 4) 
at least one ring-shaped main body (7) which is elastically deformable and which has at least one delivery surface (46) arranged at a delivery side of the main body (delivery side of the main body = outer circumferential side of element 7), and which delivery device (2) comprises at least one activation element (27) for a connection to at least one drive element of the drive unit (drive element being eccentric 5 connected to drive unit 2, as seen in fig. 5), which at least one activation element is arranged at an activation side of the main body (activation side of the main body = inner circumferential side of element 7), wherein the activation element (27) is designed as a positively locking and/or non-positively locking element {see ¶59, last 4 lines: the clamped connection between element 27 and eccentric 5 can be viewed as a positively and/or non-positively locking element; i.e. a locking achieved between the elements without any use of adhesive/welding (see 112b above for interpretation)}, at least for a transmission of a drive force acting in a direction pointing away from the activation side (implicit feature), interacts by means of a positively locking and/or non-positively locking connection with the drive element {i.e. a connection achieved between the elements without any use of adhesive/welding (see 112b above for interpretation)}, wherein the direction pointing away from the activation side runs at least perpendicularly with respect to a movement axis of the drive element (6/32) of the drive unit, wherein the activation element (27) has a maximum longitudinal extent smaller than a maximum longitudinal extent of the main body (7), as viewed along a circumferential direction running around a drive axis of the drive unit (32/6).
In reference to claim 4, Hodgson discloses the pump device, wherein (see fig. A below) the activation element (27) is formed as a projection which engages into a corresponding recess (44, in fig. 6) of the drive element (as seen in fig. 4 or fig. 5) or which at least partially delimits a positive-locking recess, into which the drive element at least partially engages, of the activation element.

    PNG
    media_image1.png
    365
    579
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Hodgson to show claim interpretation.
In reference to claim 5, Hodgson discloses the pump device, wherein the activation element (27) is arranged on the main body (7) in the region of a circular arc profile or of a ring profile of the main body (see fig. 3 and fig. 4).
In reference to claim 6, Hodgson discloses the pump device, wherein the activation element (27) is arranged in a connection region (see fig. B below) of the activation side of the main body, which connection region is arranged between at least two activation regions (see fig. B below), which are domed in the direction of the drive element, of the activation side.

    PNG
    media_image2.png
    487
    824
    media_image2.png
    Greyscale

Fig. B: Edited fig. 4 of Hodgson to show claim interpretation.
In reference to claim 10, Hodgson discloses a delivery device (2) for a pump device (1, in fig. 1), having at least one ring-shaped main body (7) which is elastically deformable and which has at least one delivery surface (46) arranged at a delivery side of the main body (delivery side of the main body = outer circumferential side of element 7), and having at least one activation element (27) which is provided for a connection to at least one drive element (eccentric 5, as seen in fig. 5) of the pump device (1) and which is arranged at an activation side of the main body (activation side of the main body = inner circumferential side of element 7), wherein the activation element (27) is designed as a positively locking and/or non-positively locking element {see ¶59, last 4 lines: the clamped connection between element 27 and eccentric 5 can be viewed as a positively and/or non-positively locking element; i.e. a locking achieved between the elements without any use of adhesive/welding (see 112b above for interpretation)} which, at least for a transmission of a drive force acting in a direction pointing away from the delivery side (implicit feature), is connectable by means of a positively locking and/or non-positively locking connection to the drive element (5) {i.e. a connection achieved between the elements without any use of adhesive/welding (see 112b above for interpretation)}, wherein the direction pointing away from the activation side runs at least perpendicularly with respect to a movement axis (6/32) of the drive element of the drive unit (implicit feature), wherein (as seen in fig. 3 or fig. 4) the activation element (27) has a maximum longitudinal extent smaller than a maximum longitudinal extent of the main body (7), as viewed along a circumferential direction running around a drive axis of the drive unit (32/6), wherein the activation element (27) is arranged (in radial direction) on an inner side of the main body in the region of a circular arc profile or of a ring profile of the main body (see fig. 3 or fig. 4).
Allowable Subject Matter
Claims 2, 3 and 7 – 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art(s) on record fails to teach alone or in combination “interacts with play” feature.
With respect to claims 7 – 9, the prior art(s) on record fails to teach alone or in combination “specific surface profiles” feature.
Claim 3 depends on claim 2.
Examiner’s Note
It is suggested to the applicant that the originally filed specification be corrected accordingly as well in view of 112b above since it discloses the similar language as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746